IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-09-00139-CV

                 IN THE MATTER OF THE MARRIAGE OF
              JASON GALVEZ AND DOROTHY NELL GALVEZ,



                        From the County Court at Law No. 2
                               Brazos County, Texas
                        Trial Court No. 08-00381-CVD-CCl2


                            MEMORANDUM OPINION


       The Clerk of this Court notified the parties by letter dated October 9, 2009 that

Appellant’s brief had not been filed and that the Court may dismiss this appeal for want

of prosecution unless, within twenty-one days of the letter, Appellant or any party

desiring to continue the appeal filed a response showing grounds for continuing the

appeal.

          More than twenty-one days have passed, and neither party has filed a response.

Accordingly, this appeal is dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
                                            REX D. DAVIS
                                            Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed November 25, 2009
[CV06]




In the Matter of the Marriage of Galvez                    Page 2